           Case 2:18-cv-00807-RJS-JCB Document 97 Filed 06/26/20 Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH


    JANE DOE,                                             MEMORANDUM DECISION AND
                                                        ORDER OVERRULING DEFENDANTS’
             Plaintiff,                                  OBJECTION TO THE MAGISTRATE
                                                         JUDGE’S ORDER ON PLAINTIFF’S
    v.                                                  MOTION TO CONDUCT DISCOVERY

    INTERMOUNTAIN HEALTHCARE, INC.                         Case No. 2:18-cv-00807-RJS-JCB
    and SELECTHEALTH, INC.,
                                                              Chief Judge Robert J. Shelby
             Defendants.
                                                         Chief Magistrate Judge Jared C. Bennett


            Defendants Intermountain Healthcare, Inc. and SelectHealth, Inc. object to the Magistrate

Judge’s Memorandum Decision and Order (Order), granting Plaintiff Jane Doe’s Motion to

Conduct Discovery relevant to her Employee Retirement Income Security Act (ERISA) and

Mental Health Parity and Addiction Equity Act (Parity Act) claims. The court has carefully

reviewed the Order1 and Defendants’ Objection.2 For the reasons that follow, Defendants’

Objection is OVERRULED.

                                           BACKGROUND

            As an employee of Defendant Intermountain Healthcare, Plaintiff was a participant in and

beneficiary of her employer’s self-funded employee welfare benefits plan (the Plan).3 In 2017 and

2018, Plaintiff received mental health treatment at various residential treatment facilities, and

Defendant SelectHealth, as administrator for the Plan, denied full coverage for that treatment.4


1
    Dkt. 92 (Order).
2
    Dkt. 93 (Objection).
3
    Dkt. 87 at 2.
4
    Id. at 2–3.

                                                    1
           Case 2:18-cv-00807-RJS-JCB Document 97 Filed 06/26/20 Page 2 of 6



After Plaintiff challenged the denial of her benefits and SelectHealth upheld each denial decision,

she commenced this suit by filing her Complaint in October 2018.5

            In December 2018, the court referred all non-dispositive pretrial matters in this case to

Chief Magistrate Judge Warner pursuant to 28 U.S.C. § 636(b)(1)(A).6

            In September 2019, Plaintiff filed her Second Amended Complaint in which she asserts

four claims against Defendants.7 First, she claims she is entitled to damages based on Defendants’

wrongful denial of her claims, including violation of the express terms of the Plan and the Parity

Act.8 Second, she claims she is entitled to an injunction against SelectHealth to prevent it from

continuing to violate ERISA’s provisions.9 Third, she claims she is entitled to other equitable

relief on account of Defendants’ alleged ERISA violations.10                           And fourth, she claims

Intermountain Healthcare is liable for failing to produce Plan documents under 29 U.S.C. §

1132(c).11

            In November 2019, Plaintiff filed her Motion to Conduct Discovery, seeking leave to serve

Defendants with ten interrogatories and ten requests for documents so she can determine (1)

whether Defendants withheld documents in violation of 29 U.S.C. § 1024(b)(4), and (2) whether

the court should assess penalties against Defendants for failing to produce documents under 29




5
    Id. at 3; see Dkt. 2 (Complaint).
6
    Dkt. 26. This case was later assigned to Magistrate Judge Jared C. Bennett. See Dkt. 95.
7
    See Dkt. 70 (Second Amended Complaint) at 33–35.
8
    Id. ¶¶ 88–91.
9
    Id. ¶¶ 92–93.
10
     Id. ¶ 94.
11
     Id. ¶¶ 95–97.

                                                           2
            Case 2:18-cv-00807-RJS-JCB Document 97 Filed 06/26/20 Page 3 of 6



U.S.C. § 1132(c).12 Specifically, Plaintiff seeks discovery concerning Defendant’s undisclosed,

non-quantitative treatment limitations imposed by the Plan.13

               Judge Warner granted Plaintiff’s Motion in May 2020.14 Shortly thereafter, Defendants

filed their Objection.15 In short, Defendants argue Judge Warner’s Order should be reversed

because it is contrary to law or, in the alternative, should be limited by the scope of Plaintiff’s

claim that Defendants failed to disclose documents as required by ERISA.16

                                               LEGAL STANDARD

               “When a magistrate judge issues an order on non-dispositive discovery matters and a party

objects, the district court reviews the magistrate’s order under ‘the clearly erroneous or contrary

to the law standard.’”17 The court applies the clearly erroneous standard to a magistrate’s factual

findings and will reverse those findings only if, after reviewing the evidence, “the court is left with

the definite and firm conviction that a mistake has been committed.”18 For a magistrate’s legal

conclusions, the court applies the contrary to law standard, which “permits the district court to

conduct a plenary review of . . . purely legal determinations and [to] set aside an order if the wrong

legal standard was applied.”19




12
     Dkt. 83 at 2.
13
     Id. at 3.
14
     See Dkt. 92 (Order).
15
     See Dkt. 93 (Objection).
16
     See id.
17
  StorageCraft Tech. Corp. v. Symantec Corp., No. 2:07-CV-856 CW, 2009 WL 112434, at *1 (D. Utah Jan. 16,
2009) (quoting First Union Mortg. Corp. v. Smith, 229 F.3d 992, 995 (10th Cir. 2000)).
18
   Combe v. Cinemark USA, Inc., No. 1:08-cv-142 TS, 2009 WL 3584883, at *1 (D. Utah Oct. 26, 2009) (brackets
and citations omitted); see Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir. 1988) (“The clearly
erroneous standard . . . requires that the reviewing court affirm unless it on the entire evidence is left with the definite
and firm conviction that a mistake has been committed.”) (quotation marks and citation omitted).
19
     Combe, 2009 WL 3584883, at *1 (citations omitted).

                                                             3
           Case 2:18-cv-00807-RJS-JCB Document 97 Filed 06/26/20 Page 4 of 6



                                                      ANALYSIS

           “Discovery is a nondispositive matter.”20 Accordingly, the court “must defer to the

magistrate judge’s ruling unless it is clearly erroneous or contrary to law.”21 Because the court

concludes Judge Warner applied the correct legal standard to Plaintiff’s Motion to Conduct

Discovery, the court reviews the Order under the clearly erroneous standard and finds that it is not

clearly erroneous.22

     I.    The Clearly Erroneous Standard Applies

           The Tenth Circuit has recognized exceptions to the general rule that discovery is not

allowed in ERISA cases,23 but it has not addressed whether discovery is justified when a plaintiff

brings a claim under the Parity Act24 or 28 U.S.C. § 1024(b)(4). Nevertheless, the Tenth Circuit

has clarified that Federal Rule of Civil Procedure 26(b) governs “discovery requests in ERISA




20
     Hutchinson v. Pfeil, 105 F.3d 562, 566 (10th Cir. 1997) (citations omitted).
21
   Id. (citations omitted). Defendants argue Judge Warner exceeded his authority because the Order includes
dispositive provisions and therefore the court should review the Order under a de novo standard. See Dkt. 93
(Objection) at 2–7. The court disagrees. The Order is directed only at whether Plaintiff is entitled to conduct
discovery. Whether the documents, if any, Defendants produce in response to Plaintiff’s discovery requests should
have been disclosed under 29 U.S.C. § 1024(b)(4) is an issue the court will address if it is properly submitted to the
court for decision, for example, in a motion for summary judgment.
22
  Unlike the question of what the applicable legal standard is—which is a purely legal determination and subject to
plenary review—the question of whether Plaintiff’s requested discovery satisfies Federal Rule of Civil Procedure
26(b)’s standards is a mixed question of law and fact subject to the clearly erroneous standard of review.
23
  See Murphy v. Deloitte & Touche Group Ins. Plan, 619 F.3d 1151, 1156–64 (10th Cir. 2010); see also Jewell v. Life
Ins. Co. of N. Am., 508 F.3d 1303, 1308–09 (10th Cir. 2007); Hall v. UNUM Life Ins. Co. of Am., 300 F.3d 1197,
1200–03 (10th Cir. 2002).
24
   On three separate occasions, this court has noted the importance of discovery in Parity Act claims. See Melissa P.
v. Aetna Life Ins. Co., No. 2:18-cv-00216-RJS-EJF, 2018 WL 6788521, at *4 (D. Utah Dec. 26, 2018) (“Discovery
will allow Ms. P. to learn and compare the processes, strategies, evidentiary standards, and other factors Aetna used
for sub-acute care in both realms.”); see also Timothy D. v. Aetna Health & Life Ins. Co., No. 2:18cv753DAK, 2019
WL 2493449, at *4 (D. Utah June 14, 2019) (“The nature of Parity Act claims is that they generally require further
discovery to evaluate whether there is a disparity between the availability of treatments for mental health and substance
abuse disorders and treatment for medical/surgical conditions. Discovery will show whether Aetna improperly limited
mental health benefits under the Plan.”); Robert L. v. Cigna Health & Life Ins. Co., No. 2:18-cv-976 RJS DBP, 2019
WL 6220062, at *3 (D. Utah Nov. 21, 2019) (“The cases from this district note the importance of discovery to Parity
Act claims and the Tenth Circuit’s factors do not preclude such discovery. And, if appropriate under the circumstances
of a case such discovery is not simply a fishing expedition, rather, it could be critical to a Parity Act claim.”).

                                                             4
           Case 2:18-cv-00807-RJS-JCB Document 97 Filed 06/26/20 Page 5 of 6



cases” and that district courts have “substantial discretion in handling discovery requests under

Rule 26(b).”25 Further, the Circuit has instructed courts to consider ERISA-specific factors when

determining whether discovery should be conducted in an ERISA case.26 Those factors include:

(1) “that ERISA seeks a fair and informed resolution of claims,” (2) “ERISA . . . seeks to ensure a

speedy, inexpensive, and efficient resolution of those claims,” and (3) “the necessity of

discovery.”27

            In sum, the correct standard to apply to Plaintiff’s Motion to Conduct Discovery is the

standard found in Rule 26(b)28 coupled with the factors listed above. Because it is apparent Judge

Warner applied this standard in his Order (even if not by explicit reference), the court finds the

Order is not contrary to law and should not be reversed unless it is clearly erroneous.

 II.        The Order is Not Clearly Erroneous

            Having carefully reviewed the Order, the court finds it is not clearly erroneous. Plaintiff

is seeking discovery to support her Parity Act claims29 and her claim that Defendants failed to

disclose documents pursuant to 28 U.S.C. § 1024(b)(4).30 The Order clearly explains why


25
     Murphy, 619 F.3d at 1162–64.
26
     Id. at 1163.
27
     Id.
28
     Under Rule 26(b),
            Parties may obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim
            or defense and proportional to the needs of the case, considering the importance of the issues at
            stake in the action, the amount in controversy, the parties’ relative access to relevant information,
            the parties’ resources, the importance of the discovery in resolving the issues, and whether the
            burden or expense of the proposed discovery outweighs its likely benefit.
Fed. R. Civ. P. 26(b).
29
   Although Defendants argue the scope of Plaintiff’s discovery should be limited to her claim that they failed to
disclose documents, they fail to acknowledge that Plaintiff’s discovery requests are relevant to her Parity Act claims.
See Dkt. 93 (Objection) at 9–11. Accordingly, the court disagrees with Defendants and finds the Order to not be
clearly erroneous in this respect.
30
  See Dkt. 94 at 7–8 (“Plaintiff alleges that Defendants intentionally withheld documents central to her Federal Parity
Act claims (and to the equitable relief sought for violations thereof) that Defendants alone possessed and which at all
relevant times governed their administration of her ERISA health plan and litigated claims.”).

                                                             5
            Case 2:18-cv-00807-RJS-JCB Document 97 Filed 06/26/20 Page 6 of 6



discovery is necessary and relevant in this context.31 Specifically, the Order explains that the

documents Plaintiff requests “relate to the interpretation of the plan and are therefore relevant to

how the plan is operated.”32 It clarifies that access to these documents supports two ERISA

purposes: that (1) ERISA disputes are resolved inexpensively and expeditiously and (2) plan

participants have information concerning how the plan administrator interprets and administrates

the plan.33 And it further identifies how Plaintiff’s claim that Defendants improperly withheld

documents would be impossible to prove without engaging in some degree of discovery.34 Thus,

the Order is based on sound reasoning and is not clearly erroneous.

                                                 CONCLUSION

            For the reasons explained above, Defendants’ Objection35 is OVERRULED and the

Order36 is AFFIRMED.

            SO ORDERED this 26th day of June 2020.

                                                                 BY THE COURT:


                                                                 _________________________________
                                                                 ROBERT J. SHELBY
                                                                 United States Chief District Judge




31
   Defendants attempt to turn this discovery dispute into a question of statutory interpretation. See Dkt. 93 (Objection)
at 7–9. But the court is not convinced by Defendants’ arguments because they fail to engage with the Tenth Circuit’s
binding precedent that clarifies when discovery may occur in ERISA cases or this court’s prior decisions recognizing
that discovery may be appropriate in at least some Parity Act claims. To be clear, this is a discovery dispute, and
Judge Warner correctly treated it as such.
32
     Dkt. 92 (Order) at 5.
33
     Id. at 5–6.
34
     Id. at 6.
35
     Dkt. 93 (Objection).
36
     Dkt. 92 (Order).

                                                           6
